Wheeler, J.
The only error assigned, which is deemed to require notice, is the giving of damages upon the amount of the verdict; and in this there was no error. It is evident the Statute does not intend an affirmance of the judgment of the Justice as upon error; for it provides that the trial may be de novo, “ and if the judgment be affirmed, ten per cent, damages shall be added.” (Hart. Dig. Art. 1753.) The evident meaning is, that the damages shall be added to the sum found to be due upon the trial in the District Court, when it shall be the same as that adjudged by the Justice, (or more,) thereby affirming the correctness of the decision of the Justice.
There is no error in the judgment, and it is affirmed.
Judgment affirmed.